     

, .
GJ$EC SDbB(iment 893 Fi|e l 10/18/18 Page 1 of 2

DOCUMENT
ELEC TRONICALLY FI]_,ED
DOC #:

Case 1:16-cr-OO7

1

 

16-CR-776

 

 

 

n DAH~:m

September 6, 2018

   
 

Honorable Valerie E. Caproni ____, `__M_____ .
United States DistrictCourt _.,` ", it ' '~ “’ _
Southern District of New York ii h g !E § y k
40 Fo|ey Street `:-"

 

 

 

New Yori<, NY 10007 OCT 1 8 20l8
`. t vAt.EaiE cAPi=>.o
Re. Letter of Support for Joseph Gerardi U_$_ {):`{§;11!?{`$¢ Jl JD'\£E

 

Dear Judge Caproni:

| am writing to provide context around my relationship with Joe Gerardi, Joe and l met each
other while l was just out of college over 28 years ago. | was working for Bergmann Associates,
an engineering firm that the Widewaters Group hired to design a new shopping center in
Webster, NY. Joe was the Project Manager for the The Widewaters Group at the time. Our
relationship was at first simply business, but Joe was always very respectful and treated me
fairly. Overtime we worked on various projects while he was at Widewaters.

Joe and his partners started COR Development, and their first project was Clay Towne Center
in 1999. Understanding our capabilities and always trying to be loyal to people that helped him
along the way, COR Development hired Bergmann to provide civil engineering and permitting
for the project Understanding the»importance of a first successful project, Joe and l spent a
significant amount of time together. lt was through this process we began to form a friendship
After Clay we soon worked on several other projects for COR and across New York State. lt
was during this time l got to know Joe and his fami|y.

As a professional l witnessed Joe always being respectful to planning board members, town

and state officials and state agencies He worked hard to build a relationship and trust with all
the stakeholders in the project l learned a great deal from Joe, on how to work with various §
people. Joe Was also very observant of the environment and legal aspects of development `

As a client Joe was always fair and honest. As with many developer clients, payment was tied
to funding and Joe was always straight forward with how our firm would be paid. The company
Was_ always treated fairly and a ".hand shake” was as good as any contract Joe was demanding
on deliverables and quality but always knew what needed to get done, and provided us time to
get the job done right.

As a friend, Joe was a family'm-_an first. He loves his children,_ and his wife
. We would speak frequently about our children and how proud we were of them. When
was born with _| could see how much Joe worried about his son. Joe would
often prefer to go home and have dinner with his Wife and kids then to go out and have dinner
with clients. lViy wife and l have had several dinners with the Gerardi’s, and every time we
would admire the love they have for each other. Joe grew. up very simply and worked hard, l
believe Joe was truly humb|ed by his success and never forgot where he came from.

| have seen firsthand that Joe has benefitted the communities he has worked, and l believe that
sentencing doe to community service would be beneficial to the communities that need help
around Syracuse. Joe can use his years of knowledge to help build communities Joe remains

Case 1:16-cr-OO776-VEC Document 893 Filed 10/18/18 Page 2 of 2

an important part of his kids’ lives and separating them, by imprisonmentl would_significant|y
impact the lives of 4 peop|e. l believe that Joe would use his time in probation and/or
community service very productively, benefitting many peop|e. His good nature, humor and
love for people will make a positive impact on anyone who comes in contact with him.

Resp l|y submitted

Pietro V. Giovenco

  
 

,,..s

/,M%»e>

 

